Citation Nr: 0005764	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-41 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to an increased rating for weakness, right 
upper extremity, status post cerebrovascular accident, 
currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for weakness, right 
lower extremity, status post cerebrovascular accident, 
currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased rating for essential 
hypertension, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased (compensable) rating for 
postoperative residuals, repair of right shoulder, with 
history of dislocation.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
August 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case, as concerns the appeals for service 
connection for depression, increased ratings, and TDIU 
benefits, arises from a January 1993 rating action, with 
which the veteran expressed disagreement in February 1993.  A 
statement of the case was issued in November 1993, and a 
substantive appeal was received later that month.  
Thereafter, a hearing at which the veteran testified was 
conducted at the RO in February 1994, and a supplemental 
statement of the case was issued in August 1994.  

The matter concerning service connection for a back 
disability arose from an October 1993 rating action.  The 
veteran expressed his disagreement with that decision at the 
February 1994 hearing, and a statement of the case was issued 
in August 1994.  A VA Form 1-646 (Statement of Accredited 
Representation in Appealed Case), dated in October 1994, is 
construed as the veteran's substantive appeal in this regard.  

The claims regarding service connection for a skin disability 
and PTSD arose from an October 1994 rating action.  The 
veteran expressed his disagreement with that decision in 
January 1995, and a statement of the case was issued in June 
1995.  A substantive appeal was received in July 1995, and a 
hearing at which the veteran testified was conducted at the 
RO in August 1995.  A supplemental statement of the case was 
issued in March 1997, and the case was ultimately forwarded 
to the Board in Washington, DC, in 1999.  


FINDINGS OF FACT

1.  The veteran's assertion that he has a skin disorder, a 
back disorder, and PTSD, which are related to service, is not 
supported by medical evidence that would render the claims 
for service connection for those disabilities plausible under 
the law.

2.  In 1997, the veteran was diagnosed to have a major 
depressive disorder secondary to his medical problems, which 
include a number of service-connected disabilities.  

3.  The veteran's right upper extremity weakness due to his 
cerebrovascular accident is not shown to be productive of 
moderate incomplete paralysis of the lower radicular group.

4.  The veteran's right lower extremity weakness due to 
cerebrovascular accident is not shown to be productive of 
moderately severe, incomplete paralysis of the sciatic nerve. 

5.  The veteran's hypertension is not shown to be productive 
of diastolic pressure of predominantly 100 or more, or 
systolic pressure of predominantly 200 or more. 

6.  The veteran's right shoulder disability is not shown to 
be productive of malunion of the humerus, with moderate 
deformity; or recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. § 5107 
(West 1991).

4.  The veteran has submitted a well-grounded claim for 
service connection for depression.  38 U.S.C.A. § 5107(a) 
(West 1991).



5.  The criteria for an evaluation in excess of 20 percent 
for the veteran's weakness, right upper extremity, status 
post cerebrovascular accident, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.7, 4.31, 
4.124a, Diagnostic Code 8512 (1999).

6.  The criteria for an evaluation in excess of 20 percent 
for the veteran's weakness, right lower extremity, status 
post cerebrovascular accident, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.7, 4.31, 
4.124a, Diagnostic Code 8520 (1999).  

7.  The criteria for an evaluation in excess of 10 percent 
for hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 4.31, 4.104, Diagnostic 
Code 7101 (as in effect prior to and since January 1998).

8.  The criteria for a compensable evaluation for 
postoperative residuals, repair of the right shoulder, with 
history of dislocation, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.7, 4.31, 4.71a, 
Diagnostic Code 5202 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered, in any claim, is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 480 
(1999) (noting that the Federal Circuit, in Epps v. Gober, 
supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable statute and regulation, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (1999).  As 
specifically regarding PTSD, service connection for that 
disability requires medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  

a.  PTSD

Regarding the veteran's claim for service connection for 
PTSD, it must be observed that none of the medical evidence 
of record (which includes post-service records from the 
1970's, 1980's, and 1990's), shows him to have been diagnosed 
to have that disability.  Indeed, when he was examined for VA 
purposes in 1994, the psychiatric diagnoses were dysthymic 
disorder, and psychological factors affecting his physical 
condition.  When examined in 1997, his pertinent diagnosis 
was "Major depressive disorder, chronic, recurrent, moderate 
to severe in intensity secondary to medical problems and 
occupational concomitance."  

Since the veteran has failed to present any medical evidence 
reflecting the current presence of PTSD, he has failed to 
satisfy the threshold requirement for submitting a well-
grounded claim for service connection for that disability, as 
set out in the judicial precedent in Caluza, supra, and as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The veteran's 
contentions are not competent to establish a medical 
diagnosis.  See Routen v. Brown, 10 Vet.App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Thus, there is no duty to assist the veteran 
further in the development of the claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  
As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for PTSD must 
be denied.  


b.  Skin Disorder

With respect to the veteran's claim for service connection 
for a skin disorder, a review of his service medical records 
reflects that he was treated for skin problems on several 
occasions.  Specifically, these show the presence of acne 
vulgaris in August 1954, a rash on the face in April 1955, 
and a genital area rash in April 1956 and April 1958.  In 
September 1958, a rash was noted on the veteran's back, and, 
in records dated in November 1959, reference was made to a 
medical history that included a rash all over the veteran's 
body that had been present two years earlier.

In June 1961, the veteran had what was described as boils on 
his feet, and, in September 1961 and November 1962, he had 
tinea pedis.  In June 1964, the veteran had a heat rash on 
his back and in December 1966, he was treated for infected 
dyshidrosis that was affecting both of his feet.  This, 
however, was the last service record on which the presence of 
any skin problem was noted.  When examined for VA purposes in 
October 1972, shortly after the his retirement from service, 
the veteran's only pertinent finding was some scarring and 
pitting of the face "from old acne."  No current, active 
skin disability was noted.  

As to the veteran's post service records, they similarly show 
that, when an examination was conducted for VA purposes in 
1986, it revealed that there was no rash present, and his 
skin was considered normal.  The first post-service record 
reflecting the presence of any skin problem was in 1992, 
approximately 20 years after the veteran's retirement from 
service, when he was diagnosed to have eczema.  Records dated 
in 1993 indicate that the veteran was diagnosed as having 
dermatitis and tinea cruris, and, when examined for VA 
purposes in September 1994, he was diagnosed to have 
"Chronic dermatitis, active and status post tinea cruris."  
Significantly, however, none of these post service medical 
records contains any opinion by those treating the veteran 
that any current skin problem was related in any way to the 
skin problems noted in the veteran's service medical records, 
or otherwise to service.  

Since the record does not contain medical evidence that 
demonstrates the presence of any skin problem after service, 
until nearly 20 years after the veteran's service retirement, 
and the record is devoid of any medical opinion linking the 
veteran's post-service skin disabilities to his in-service 
skin complaints, it is the Board's view that the veteran has 
failed to satisfy the threshold requirement for submitting a 
well-grounded claim for service connection for a skin 
disability, as required by Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).

Simply stated, there is no competent evidence of a nexus 
between the veteran's in-service complaints and current 
disability.  Under these circumstances, there is no duty to 
assist the veteran further in the development of his claim, 
and the Board does not have jurisdiction to adjudicate it.  
See Boeck and Grivois, supra.  As claims that are not well 
grounded do not present a questions of fact or law over which 
the Board has jurisdiction, the claim for service connection 
for a skin disability must be denied.

c.  Back Disorder

Regarding the veteran's claim for service connection for a 
back disability, a review of his service medical records 
shows only one occasion when he had a pertinent complaint.  
This occurred in September 1969, when the veteran was seen 
for complaints of asthma and shortness of breath, with back 
pain.  No specific diagnosis was entered in this regard, 
however, and, when he underwent VA examination in October 
1972, shortly after his retirement from service, the only 
musculoskeletal complaint recorded was related to the 
veteran's shoulder.  Thereafter, the first medical record 
reflecting the presence of any back problem was dated in 
1987, when a chest X-ray revealed the presence of moderate 
spondylosis of the thoracic spine.  There was no indication 
on that record, however, that this was considered to be 
related to the veteran's service.  

Thereafter, medical records, dated in 1988, revealed that the 
veteran was diagnosed to have degenerative joint disease of 
the L4 through S1 vertebrae, and, in 1990, the presence of a 
cervical spine disability was demonstrated.  At that time, 
the veteran underwent surgery for cervical polyradiculopathy 
secondary to cervical spondylosis.  The following year, he 
underwent surgery on the lumbar spine for lumbar 
radiculopathy secondary to spinal stenosis at L3-4 and L4-5.  
Significantly, however, as with the spondylosis noted to be 
affecting the veteran's thoracic spine, the evidence does not 
include any opinions from medical professionals linking the 
veteran's cervical or lumbosacral spine disorders to the 
veteran's in-service back complaints, or otherwise to 
service. 

Since the record is devoid of any medical opinion linking to 
service, any current disability of the spine (first noted 
many years after the veteran's retirement from service), it 
is clear that the veteran has failed to satisfy the threshold 
requirement for submitting a well-grounded claim for service 
connection for a back disability, as required by Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
Under these circumstances, there is no duty to assist the 
veteran further in the development of his claim, and the 
Board does not have jurisdiction to adjudicate it.  Boeck and 
Grivois, supra.  As a claim that is not well grounded does 
not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for a back 
disorder must be denied.

In summary, with respect to the veteran's claims for service 
connection for PTSD, a skin disorder, and a back disorder, we 
are mindful of his sincerely held belief that these are 
related to his nearly 20 years of faithful military service.  
This conclusion, however, is not supported by any of the 
medical evidence of record, and, as the veteran is not shown 
to possess any medical expertise, his contentions are not 
probative, and do not provide a basis upon which to establish 
a link between his service and any current disability.  
Therefore, those contentions do not render his claims well 
grounded.  See, e.g., Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Routen v. Brown, supra.

d.  Depression

With regard to this aspect of the veteran's appeal, the Board 
notes that the veteran's service medical records do not show 
any complaints or diagnoses of depression.  In September 1994 
and in February 1997, however, the veteran underwent 
psychiatric examinations for VA purposes.  In 1994, he was 
diagnosed to have, among other things, a dysthymic disorder.  
At that time, however, no opinion was provided as to the 
cause of this condition.  In 1997, the veteran was diagnosed 
to have chronic, recurrent, major depressive disorder, which 
the individual examining the veteran considered to be 
"secondary to medical problems . . . ."  Furthermore, it is 
observed that the veteran's history of a stroke and 
hypertension were mentioned, in that report, as among the 
veteran's medical problems.  

Since the evidence in this case shows that the veteran has 
been diagnosed to have major depressive disorder, secondary 
to medical problems, among which are service-connected 
disabilities currently productive of a combined 40 percent 
disability rating, the Board finds that the veteran's claim 
for service connection for depression is well grounded.

II.  Increased Ratings

With regard to this aspect of the veteran's appeal, the Board 
observes that claims for increased ratings are, in general, 
well grounded within the meaning of 38 U.S.C.A. § 5107, since 
an assertion by a claimant that a condition has worsened is 
sufficient to state a plausible, well-grounded claim.  See 
Jackson v. West, 12 Vet. App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated well-grounded claims.  
With that initial burden having been satisfied, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the RO has obtained the 
reports of VA examinations of the veteran, as well as 
outpatient treatment records, and there has been no assertion 
made that the record is incomplete.  Therefore, we conclude 
that the duty to assist with respect to these claims has been 
satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  At the same time, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

a.  Hypertension

The veteran's service medical records reflect that he was 
considered to have hypertension when examined in April 1972, 
shortly before his retirement from service.  When examined 
for VA purposes in October 1972, he was also diagnosed to 
have essential hypertension.  This examination showed that 
the veteran's diastolic blood pressure was 100 when sitting, 
and while recumbent.  It was 110 when standing.  Thereafter, 
the RO awarded the veteran service connection for essential 
hypertension in a November 1972 rating action.  At the same 
time, he was assigned a 10 percent disability evaluation, 
effective from September 1972.  This 10 percent rating has 
remained in effect to the present time.  

In connection with the veteran's current appeal, medical 
records dated between 1991 and 1997 have been associated with 
the claims file.  These records reflect that there were only 
two occasions when the veteran's diastolic blood pressure 
reached 110.  The other twenty-some-odd blood pressure levels 
recorded in the veteran's records do not reflect any other 
occasion when the diastolic level even reached the 100 level.  
There were no occasions when the veteran's systolic level was 
recorded at, or above, 200.  

The veteran's hypertension has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 7101.  Under this 
code, as in effect at the time of the 1993 rating action 
under appeal, a 10 percent rating was assigned when the 
diastolic pressure was predominantly 100 or more.  In 
addition, when continuous medication was shown to be 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.  A 20 percent rating 
was assigned when diastolic pressure was predominantly 110 or 
more with definite symptoms.  

During the pendency of the veteran's appeal, the criteria for 
evaluating diseases of the arteries and veins were revised.  
These changes became effective in January 1998.  62 Fed. Reg. 
65,219 (Dec. 11, 1997).  Under the new criteria, a 10 percent 
rating under Diagnostic Code 7101 is assigned when diastolic 
pressure is predominantly 100 or more; or systolic pressure 
predominantly 160 or more, or as the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is assigned with diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more.  

The U.S. Court of Appeals for Veterans Claims has held, in 
Karnas v. Derwinski, 1 Vet.App 308 (1991) that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet.App. 
163, 168 (1998).

As indicated above, the rating schedule amendment, noted 
above, was not in effect at the time the RO issued its 
decision confirming the 10 percent evaluation for the 
veteran's hypertension in 1993, and, therefore, would not 
have been applied by the RO in making its determination at 
that time.  Moreover, the record does not reflect any 
subsequent occasion when the RO considered the new 
regulations.  In view of this, the Board must consider 
whether or not the veteran would be prejudiced if we were to 
proceed with appellate consideration of the claim without 
first giving the RO the opportunity to consider the new 
regulations.  

In this regard, the Board notes that the criteria for 
assigning a 20 percent evaluation for hypertension in effect 
prior to, and since, January 1998 are nearly identical.  In 
order to establish entitlement to that rating, both versions 
require that diastolic pressure be predominantly 110 or more.  
The only difference is that, under the earlier version, there 
was also a requirement to show definite symptoms, and under 
the more recent version, a 20 percent rating may also be 
assigned when systolic pressure is predominantly 200 or more.  

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
since the minimum requirement to award an increased rating 
under both versions calls for only a determination as to 
whether blood pressure levels are recorded at or above 
specific levels, a different result could not be obtained by 
having the RO accomplish that in the first instance.  
Therefore, the veteran would not be prejudiced by the Board 
proceeding to the merits of the claim, and a remand would 
only result in needless delay and impose further burdens on 
the RO, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

In this case, there are no records reflecting a systolic 
blood pressure level of 200 or more, and the majority of the 
recorded diastolic blood pressure levels are below 110.  
Accordingly, whether considering the applicable regulations 
in effect prior to, and since, January 1998, the criteria for 
the next higher, 20 percent rating for the veteran's 
hypertension are not met.  

b.  Right Shoulder, Right Upper Extremity, Right Lower 
Extremity

Regarding this aspect of the veteran's appeal, the record 
reflects that the veteran had three anterior dislocations of 
the right shoulder during service in 1971, for which he was 
surgically treated in January 1972.  Thereafter, a service 
record, dated in April 1972, revealed that the veteran 
complained of pain with prolonged use of his right arm, and 
examination revealed that he could accomplish abduction to 
180 degrees, external rotation to 20 degrees, and internal 
rotation to 80 degrees.  The examining physician indicated, 
however, that there was "No disability at this time." 

Following the veteran's discharge from service, he was 
examined for VA purposes in August 1972.  The report from 
this examination revealed that the veteran's major extremity 
was his right.  At that time, forward elevation of the right 
shoulder was to 120 degrees, abduction was to 120 degrees, 
and internal and external rotation of the shoulder was 
"relatively normal."  It was noted, however, that the 
veteran still had occasional soreness in the shoulder, but no 
severe pain.  It was also noted that the veteran had no 
problem moving the joint, and the pertinent diagnosis entered 
was postoperative residuals of repair chronic dislocating 
right shoulder.  

In a November 1972 rating action, the veteran was awarded 
service connection for postoperative residuals, repair of 
chronic dislocation of right shoulder, and assigned a 
noncompensable disability evaluation.  This noncompensable 
rating has remained in effect to the present time.  

Regarding the veteran's right upper and lower extremity 
weakness, these impairments arose from the veteran's 
hypertension, for which he was service connected in the 
November 1972 rating action mentioned above, and assigned a 
10 percent disability rating.  The medical records reflect 
that, in 1977, the veteran was being seen for complaints of 
right-side weakness, which was ultimately attributed to a 
lacunar infarction, which resulted in right hemiparesis.  In 
a November 1977 rating action, the veteran was awarded 
service connection for right hemiparesis due to lacunar 
infarction, which was considered to have been a proximate 
result of his service-connected hypertension.  At the same 
time, this impairment (right hemi-paresis) was assigned a 100 
percent disability evaluation, effective from June 1977.  

Subsequently, the veteran was hospitalized for purposes of 
observation and evaluation at a VA hospital in Pittsburgh, 
PA, in October 1978.  At that time, it was noted that the 
veteran's right grip was distinctly weaker than the left, but 
that it was still functional.  It was also noted that the 
veteran limped only slightly, due to mild paresis of the 
right leg.  There was no muscle atrophy observed, and tendon 
reflexes were equal except that the right knee jerk was 3+ 
versus 2+ on the left.  

Following a review of this evidence, the disability 
evaluation assigned for the veteran's right hemiparesis was 
reduced to 50 percent in a November 1978 rating action.  This 
became effective from February 1979.  

Thereafter, the record reflects that the veteran's right 
hemiparesis was described simply as mild following aVA 
examination in 1986.  Similarly, in a hand written report 
prepared in connection with a VA examination conducted in 
October 1987, it was noted that the veteran's muscular power 
of the right upper and lower extremities was weaker than on 
the left, but that his pain and touch sensation were normal.  
It was also observed that he was considered "able to 
function close to normal," although he did have what was 
considered to be a slight ataxic gait. 

In a December 1987 rating action, the RO re-characterized the 
disability which had been identified as right hemiparesis due 
to lacunar infarction, as two separate entities.  The first 
was weakness of the right upper extremities status post 
cerebral vascular accident, which was rated 20 percent 
disabling.  The second was weakness of the right lower 
extremity status post cerebral vascular accident, also rated 
at 20 percent.  This re-characterization, and the ratings so 
assigned, became effective in March 1988, and the 20 percent 
ratings have remained in effect to the present time.  

In connection with the veteran's current claim for benefits, 
treatment records dated between 1991 and 1995 were obtained 
and associated with the claims file.  These records, which 
include VA treatment records, do not reflect any occasions 
when the veteran received treatment for his right shoulder 
disability, or for his right upper or right lower extremity 
weakness.  (Although these records reflect that the existence 
of the veteran's service-connected disorders was 
acknowledged, he was primarily treated during this period for 
thrombocytosis, pulmonary embolism, deep vein thrombosis, 
congestive heart failure, diabetes mellitus, and sick sinus 
syndrome.)  

A February 1993 record from a private physician does include 
some neurologic findings.  At that time, the examining 
physician noted that the veteran had

4++/5 deltoids and biceps.  He has 4+ triceps, 
Wrist extensors are 4+/5.  Iliopsoas are 4+/5.  
Distal lower extremity strength is normal. . . Deep 
tendon reflexes are absent, biceps 
brachioradial[i]s on the left, absent on the right, 
2+ triceps, 2+ knee jerks on the right.  He has an 
absent left knee jerk now, and absent ankle jerks 
bilaterally.  He still has some rotational hip 
restriction on the right.  

His clinical picture is stable except for the 
absence of the ankle jerk on the left.  This is a 
new finding , but he is not complaining of any 
radiculopathy. . . .

In November 1992, a VA examination of the veteran's 
peripheral nerves was conducted.  The report from this 
examination revealed that the veteran's "main symptomatology 
at this time [was] weakness of both upper extremities, 
especially the left."  Pertinent physical findings revealed 
that there was an exaggeration of the deep tendon reflexes of 
the right upper and lower extremities as a result of the 
veteran's cerebral vascular accident, but deep tendon 
reflexes of both upper extremities appeared to be within 
normal limits.  Muscle tone of both upper extremities and the 
right lower extremity reportedly appeared to be within normal 
limits as well.  

At the hearings conducted in February 1994 and August 1995, 
the veteran did not set forth specific contentions regarding 
his claims for increased ratings for his service-connected 
disabilities.  Those hearings were primarily concerned with 
the veteran's claims for service connection, and his TDIU 
claim.  The veteran did comment in February 1994, however, 
that his right shoulder has "been pretty well stable."  

As to the evaluation of the disabilities at issue, the 
veteran's right shoulder disorder has been evaluated under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5202, for 
impairment of the humerus.  Under this code, a 20 percent 
rating, the lowest evaluation for which any criteria are set 
forth, is assigned when there is malunion of the humerus, 
with moderate deformity of the major extremity.  A 20 percent 
rating under this code may also be assigned for recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at 
shoulder level.  

The veteran's right upper extremity weakness has been 
evaluated under the provisions of Diagnostic Code 8512.  
Under this code, a 20 percent rating is assigned for mild 
incomplete paralysis of the lower radicular group.  A 40 
percent rating for this disability would be assigned for 
moderate incomplete paralysis.  

The veteran's right lower extremity weakness has been 
evaluated under Diagnostic Code 8520.  Under this code, 
moderate incomplete paralysis of the sciatic nerve is 
assigned a 20 percent rating.  Moderately severe, incomplete 
paralysis is assigned a 40 percent rating.  

As set forth above, the record does not show that the veteran 
has received any treatment for the specific service-connected 
disabilities at issue since 1991.  Indeed, these records fail 
to show any specific complaints, made during these years, 
that were related to the service-connected disabilities at 
issue.  Moreover, the 1992 VA examination report revealed 
that the muscle tone of the veteran's right upper and lower 
extremities was within normal limits, indicating an absence 
of any paralysis.  There is no evidence of any malunion of 
the veteran's humerus, or any recurrent shoulder dislocation 
or guarding of movement.

In view of this medical evidence, together with the silence 
regarding these claims at the hearings conducted in 1994 and 
1995, the Board finds that the evidence fails to show that 
the veteran's right shoulder disability is productive of 
malunion of the humerus, with moderate deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level.  It is also our conclusion that the 
veteran's right upper extremity weakness due to his 
cerebrovascular accident is not productive of moderate 
incomplete paralysis of the lower radicular group; and that 
his right lower extremity weakness due to cerebrovascular 
accident is not productive of moderately severe, incomplete 
paralysis of the sciatic nerve.  Accordingly, there is no 
basis for assigning increased disability ratings for the 
disabilities at issue, and the claims in this regard must be 
denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for a skin disorder is denied.  

Service connection for a back disorder is denied.  

To the extent the Board has determined that the veteran's 
claim for service connection for depression is well grounded, 
thereby giving rise to a duty to assist in its development, 
the appeal is granted.

Entitlement to an increased rating for weakness, right upper 
extremity, status post cerebrovascular accident, is denied.  

Entitlement to an increased rating for weakness, right lower 
extremity, status post cerebrovascular accident, is denied.  

Entitlement to an increased rating for hypertension is 
denied.

Entitlement to an increased (compensable) rating for 
postoperative residuals, repair of the right shoulder, with 
history of dislocation, is denied.  


REMAND

Having concluded that the veteran's claim for service 
connection for depression is well grounded, the Board is of 
the opinion that additional development is necessary prior to 
entering a final determination regarding a decision on the 
underlying merits of the claim.  

As indicated above, a VA psychiatric examiner, in 1997, 
concluded that the veteran has a major depressive disorder, 
noted to be secondary to the veteran's medical problems.  
This examiner also noted that the veteran's medical history 
included a left-side stroke and hypertension.  At the same 
time, however, the examiner also mentioned that the veteran's 
medical history included diabetes mellitus, degenerative 
joint disease, coronary artery disease with congestive heart 
failure, the permanent implantation of a pace maker, 
cardiomegaly, cerebral atherosclerosis, thrombocytosis, 
macrocytic anemia, and deep vein thrombosis, none of which is 
service connected.

Since the record does not show any recent treatment for the 
veteran's service-connected disabilities, but shows rather 
extensive treatment for his non-service-connected 
disabilities, one might reasonably question whether, in fact, 
the veteran's service-connected disorders played any 
meaningful role in the onset of his depressive disorder.  We 
recognize, however, that the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Under these circumstances, it is the 
Board's view that the individual who conducted the VA 
examination in 1997 should be asked to supplement his report, 
in order to obtain a more precise opinion as to the nature of 
the specific medical problems believed to have caused the 
veteran's depressive disorder.  

Regarding the veteran's claim for TDIU benefits, we must 
observe that a favorable determination with respect to his 
claim for service connection for depression could potentially 
influence the outcome of the TDIU claim.  As such, these 
matters are inextricably intertwined, and it would be 
inappropriate at this juncture to enter a final determination 
on the TDIU claim, before a final determination is made with 
respect to the service connection claim.  See Henderson v. 
West, 12 Vet.App. 11, 20 (1998), citing Harris v. Derwinski, 
1 Vet.App. 180 (1991), for the proposition that, where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  

Under the circumstances described above, the veteran's appeal 
is REMANDED to the RO for the following action:

1.  The RO should make arrangements to provide 
the veteran's claims file to the individual who 
examined the veteran in February 1997, and to 
have that examiner indicate whether the medical 
problems, out of which he believes the veteran's 
major depressive disorder arose, include any of 
the veteran's service-connected disabilities, as 
opposed to non-service-connected disabilities.  
In providing this information, there should be a 
discussion of the veteran's pertinent history, 
with citation to any records supporting the 
conclusion obtained.  If the person who conducted 
the 1997 examination is not available, that 
should be documented, and an explanation 
provided.  The requested opinion should then be 
provided by another qualified professional, and, 
in any case, it should be noted in any report 
provided, that a review of the claims file, 
including this Remand, took place.

2.  In the event it is determined that a current 
examination of the veteran would be useful, 
arrangements to accomplish that should be made.  
If such an examination is necessary, prior to its 
scheduling, the RO should ask the veteran to 
identify those places at which he has received 
medical treatment since 1997, and an attempt 
should be made to obtain the records of that 
treatment, copies of which should be provided to 
the examiner.  If the veteran should fail to 
report for such an examination, the requested 
opinion should, nevertheless, still be provided. 

2.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should 
be taken.  

3.  Next, the RO should review the evidence of 
record and readjudicate the veteran's claim for 
service connection for depression, as well as his 
claim for TDIU benefits.  If any decision remains 
adverse to the veteran, the RO should issue a 
supplemental statement of the case to the veteran 
and his representative, both of whom should be 
given a reasonable opportunity to respond before 
the case is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



